Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 29, 2019

                                     No. 04-18-00513-CR

                                       Anna GARZA,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR10615
                          Honorable Ron Rangel, Judge Presiding


                                       ORDER
        On July 17, 2019, the State filed a motion requesting permission to file a supplemental
brief. After consideration, we GRANT the motion.


       It is so ORDERED on July 29, 2019.

                                                           PER CURIAM


ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court